DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-4, 8-12, 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues Mickelsen in view of Swaminathan does not teach, suggest, or render obvious the newly presented feature of “the sub-content and the utterance sound associated with the sub-content are output on a specific device different from the specific surface”.  In response, Examiner notices that the concept of displaying sub-content with sound/audio on a device such as mobile or personal device that is different from main display that display main/primary content is well-known in the art. See for example, Wingert (US 20130036442 (e.g., paragraphs 0029, 0043); US 20140067828 (figures 19, 23, 25); US 20130173765 (paragraphs 0093-0094), US 8381259 (figures 1-3); US 20130036200 (figures 4-7). Wingert (US 20130036442) is relied on the for the teaching as one example that the teaching is well-known as discussed below.   
is relied on for this teaching as one example that the teaching is well-known.
	For the reason given above, rejection of claims 1-4, 8-12, 14-18 are discussed below.
	Claims 5-7 and 13 have been canceled.
	
	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over either Mickelsen (US 20170264920) or Asbun et al. (US 20190191203) in view in view of Wingert (US 20130036442).

Note: each of document that is directly or indirectly incorporated by reference in its entirety in Mickelsen is treated as part of the specification of Mickelsen (see MPEP 2163.07 (b) (see Mickelsen: paragraph 0077: Ser. No. 13/691,557 (corresponding to US 20130205314 – hereinafter referred to as Ramaswamy. See also Ramaswamy: paragraph 0034 which has US 7203338 incorporated by reference in its entirety).

	
Regarding claim 1, Mickelsen discloses an information processing apparatus (see include, but not limited to, Mickelsen: figure 5, Ramaswamy: figures 1-4) comprising: 
 	a processing unit (media device with processor system, camera, microphone, memory, etc. – see figure 5) configured to:
 	control projection of main content on a specific surface (control presentation of sport program on a television/display surface – see include, but not limited to, figures 4-5)
	detect a plurality of matters of interest of a user in the projected main content (detect a plurality of matters of interest to the user in the presented sport program content such as user favorite team scores, fan cheering, or portions/segments that are interest to the users, etc. – see include, but are not limited to, figures 4, 6, paragraphs 0079-0084, 0088-0091, 0093-0094, 0104; Ramaswamy: paragraphs 0053-0054, 0057, 0064, 0067); 
	detect a matter of interest from plurality of matter of interests based on a degree of interest associated with the matter of interest, wherein the degree of interest represents an extent of interest of the user in the matter of interest (read on Mickelsen’s disclosure of detecting matter of interest such as first team scores in a game from plurality of matters of interest in a sport program based on degree of interest/engagement level of favoritism (cheer, loud, gesture, etc. exceeds level threshold) based on a degree of interest/excitement/engagement associated with user favorite team score, wherein the degree of interest represent an level of interest of favoritism/exceed level threshold, or rating level such as high, etc. – see include, but are not limited to, figures 2, 4-6, paragraphs 0079-0084, 0088-0091, 0093-0094, 0104; Ramaswamy: paragraphs 0053-0054, 0057, 0064, 0067); and 
control output of sub-content and an utterance sound associated with sub-content, wherein the output is controlled based on the detected matter of interest of the user (control output only segment(s) and audio/sound associated to the segment(s) that are interested/favored to the user such as video segment and audio when the user’s favored team score  – see include, but not limited to, figures 4-6, paragraphs 0069-0070, 0100-0103; Ramaswamy: figures 2-3, paragraphs 0068, 0070-0071), and the sub-content and the utterance sound associated with the sub-content are output on a display (see include, but not limited to, Mickelsen: figures 4-6 paragraphs 0049, 0057, 0084, 0089, 0092, 0100, 0103, 0105). 
	Alternatively, Asbun discloses an information processing apparatus (see include, but not limited to, figures 23, 29b) comprising: 
 	a processing unit (see include, but not limited to, figure 29b) configured to:
 	control projection of main content on a specific surface (control projection of primary content on display surface – see include, but not limited to, figures 11-13, 23, 25-27, 29b, paragraphs 0069, 0093, 0095, 0155);
	detect a plurality of matters of interest of a user in the projected main content (detect a plurality of matters of interest to the user with viewpoints in the projected/presented primary content – see include, but are not limited to, figures 8, 11-12, 25-27, paragraphs 0004-0005, 0072-0073, 0078, 0155-0156, 0158); 
	detect a matter of interest from plurality of matter of interests based on a degree of interest associated with the matter of interest, wherein the degree of interest represents an extent of interest of the user in the matter of interest (detect a matter of interest from the plurality of matter of interests of viewpoints based on degree of interest of viewpoint that users watch the most and/or where a viewer’s attention has been on a secondary content viewport for more than a threshold period of time – see include, but not limited to, figures 25-27, 29b, paragraphs 0078, 0155-0159 ); and 
control output of sub-content and an utterance sound associated with sub-content, wherein the output is controlled based on the detected matter of interest of the user, and the sub-content and the utterance sound associated with the sub-content are output on a display (control output of secondary content and sound/audio associated with secondary content, wherein the output is controlled based on detected matter of interest that users watch the most and/or user’s attention has been on for more than a threshold period of time see include, but not limited to, figures 25-27, 29, paragraphs 0004-0005, 0155-0159). 
	However, neither Mickelsen or Asbun (hereinafter referred to as Mickelsen/Asbun) explicitly disclose the sub-content and the utterance sound associated with the sub-content are output on a specific device different from the specific surface. 
	Winger discloses processing unit configured to: control projection of main content on a specific surface (processing unit in system 100 configured to control presentation of main content on display screen 132a of video display system 130 – see figure 1, paragraph 0024);
	control output of sub-content and an utterance sound associated with the sub-content (control output of sub-content/small segment of video content with audio on second display device with display screen 132b – see include, but not limited to, figure 1, paragraphs 0026-0029); 
	the sub-content and the utterance sound associated with the sub-content are output on a specific device different from the specific surface (sub-content such as few frames of video with audio are output on display screen 132b of second display device different from display screen 132a of the first display device – see figures 1, 6, paragraphs 0024, 0026, 0029).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Mickelsen/Asbun with the teachings including outputting sub-content with utterance/audio on a specific device different from the surface/screen that display main content as taught by Winger in order to yield predictable results of improving the process of ascertaining more information regarding items of the video (paragraph 0005) or reducing interfering with main content being display on the first surface/screen while interacting for sub-content/personalized content.

Regarding claim 2, Mickelsen/Asbun in view of Wingert discloses the information processing apparatus according to claim 1, wherein the processing unit is further configured to detect the matter of interest of the user from the plurality of matters of interest based on at least one of a line of sight of the user, a posture of the user, and utterance details of the user (line of sight/eye gaze/attention of the user, a posture such as leaning forward of the user, a spoken keyword, sound/voice of user - see include, but not limited to, Mickelsen: paragraphs 0078-0083; Ramaswamy: paragraph 0017, 0048; Asbun: figure 25, paragraphs 0155, 0158, 0160, 0163).  

Regarding claim 3, Mickelsen/Asbun in view of Wingert discloses the information processing apparatus according to claim 2, wherein the output of the sub-content and the utterance sound associated with the sub-content is started based on the degree of interest higher than a reference value (starting output only content including video and audio/sound that are interest to user based on degree of interest/engagement level/user preference higher than/exceeds predetermined or threshold level– see include, but not limited to, Mickelsen: figures 5-6, paragraphs 0077-0084, 0091-0094, 0100-0106, claim 1; Ramaswamy: paragraphs 0050-0054, 0070-0073; or output of additional content is started when eye gaze/user attention on area of interest for a longer threshold period of time – figures 25-27, paragraphs 0155, 0158-0160, 0163).  

Regarding claim 4, Mickelsen/Asbun in view of Wingert discloses the information processing apparatus according to claim 3, wherein the processing unit is further configured to output the sub-content at a position on the specific device in a sign of the user (output the additional content at position on display screen of second display in a sign of the user) , and the user watches the main content (watch main content on display screen/first device) – see include, but not limited to, Asbun: figures 25-27, 29a-29b, paragraphs 0155-0163; Wingert: figure 1, paragraphs 0029, 0043).

Regarding claim 11, Mickelsen/Asbun in view of Wingert discloses the information processing apparatus according to claim 3, the processing unit is further configured to output alternative sub-content different from the sub-content and an alternative utterance sound associated with the alternative sub-content based on the degree of the interest lower than the reference value (display alternative content with sound/audio different than the sub-content/segment that the user disfavor or not interest in the program, when degree of interest/engagement is lower than predetermined threshold/preference – see include, but not limited to, – see include, but not limited to, Mickelsen: figures 4-6, paragraphs 0077-0084, 0091-0094, 0100-0106; Ramaswamy: paragraphs 0048-0054, 0070-0073; Asbun: figures 8, 12, 25-27, paragraphs 0004, 0154-0163; Wingert: figure 1, paragraphs 0029, 0043).  

Regarding claim 14, Mickelsen/Asbun in view of Wingert discloses the information processing apparatus according to claim 3, wherein the processing unit is further configured to control output of the sub-content and the utterance sound based on a plurality of degrees of interest of a plurality of users (output the segment of video and audio based on plurality of levels/degrees of interest/engagement of the plurality of users such as members of household/fans or group of users/viewers - see include, but not limited to, Mickelsen: paragraphs 0017, 0042, 0049, 0057, 0059, 0077, 0081, 0090, 0100; Ramaswamy: paragraphs 0017-0018, 0020, 0035, 0066-0067, 0077; or see Asbun: figures 8, 12, 25-27, paragraphs 0078, 0154-0160, 0163; Wingert: figures 1, 6).  

Regarding claim 15, Mickelsen/Asbun in view of Wingert discloses the information processing apparatus according to claim 3, wherein the processing unit is further configured to control the output of the sub-content and the utterance sound based on the degree of interest of each of the plurality of users (for group of users/viewers media device with processing unit is further configured to control the output segment(s) of program with video and audio associated the segment based on degree of interest/favoritism of each viewer/member/audience/fan of the plurality users/viewers/fans or group of persons or sub-content users watch the most - see include, but not limited to, Mickelsen: paragraphs 0057, 0059, 0077, 0081, 0090, 0100; Ramaswamy: paragraphs 0018, 0020, 0066-0067, 0077; Asbun: figures 8, 12, 25-27,  paragraphs 0004-0005, 0078, 0155-0159, 0163; Wingert: figures 1, 6).  

Regarding claim 16, Mickelsen/Asbun in view of Wingert discloses the information processing apparatus according to claim 3, wherein the processing unit is further configured to output the sub-content with one of a position or a size of the sub-content modified based on the degree of interest in the sub-content (media device with processing unit is further configured to output segment/favor content with one of a position or a size of the segment on screen modified based on degree of interest in the sub-content such as high engagement level/cheering loud, pausing the main/default/neutral content and display content that is in favor of user on screen based on level of interest/engagement of the user– see include, but not limited to, Mickelsen: figures 5-6, paragraphs 0077-0084, 0091-0094, 0101-0103; Ramaswamy: paragraphs 0048-0054, 0070-0073; Asbun: figures 8, 25-27, paragraphs 0154-0159, 0163; Wingert: figures 1, 6).

Regarding claim 17, limitations of an information processing method that correspond to the limitations of information processing apparatus in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Mickelsen/Asbun in view of Wingert discloses an information processing method, comprising: 
 	in an information processing apparatus: 
	controlling projection of main content on a specific surface;
	 detecting a plurality of matters of interest of a user in the projected main content; detecting a matter of interest from the plurality of matters of interest based on a degree of interest associated with the matter of interest, wherein the degree of interest represents an extent of interest of the user in the matter of interest; and 
	controlling output of sub-content and an utterance sound associated with the sub-content, wherein the output is controlled based on the detected matter of the interest of the user, and the sub-content and the utterance sound associated with the sub-content are output on a specific device different from the specific surface (see similar discussion in the rejection of claim 1; Asbun: figures 8, 12, 25-27, 29; Wingert: figures 1, 6).  

Regarding claim 18, limitations of a program that correspond to the limitations of information processing apparatus in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Mickelsen/Asbun in view of Wingert discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions, which, when executed by a computer, cause the computer to execute operations, the operations comprising: 	
	controlling projection of main content on a specific surface;
	detecting a plurality of matters of interest of a user in the detected main content;
	detecting a matter of interest from the plurality of matters of interest based on a degree of interest associated with the matter of interest, wherein the degree of interest represents an extent of interest of the user in the matter of interest; and
	controlling output of sub-content and an utterance sound associated with the sub-content, wherein the output is controlled based on the detected matter of interest of the user, and the sub-content and the utterance sound associated with the sub-content are output on a specific different from the specific surface (see similar discussion in claim 1, discussion in “response to arguments” above, and include, but are not limited to, Mickelsen: figure 5-6, paragraph 0069, Ramaswamy: 0081-0082, claim 11; Asbun: figure 29b; Wingert: figure 1).

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen/Asbun in view of Wingert as applied to claim 3 and further in view of Swaminathan et al. (US 20140168056 A1).

	
Regarding claim 8, Mickelsen/Asbun in view of Wingert discloses the information processing apparatus according to claim 3, wherein the processing unit is further configured to cause the output of the sub-content and the utterance sound to be updated/replaced with another content based on the degree of interest level lower than the reference value (see include, but not limited to, figures 4, 6, paragraphs 0091-0094, 0100-0105; Ramaswamy: paragraphs 0068-0073; Asbun: figures 8, 12, 25-27; Wingert: paragraphs 0029, 0043). However, Mickelsen/Asbun in view of Wingert does not explicitly fade out.
	Swaminathan discloses processing unit is configured to cause the output of the sub-content and the utterance sound to fade out based on degree of interest lower than reference value (change of area of interest based on eye gaze tracking and information associated with previous area of interest is fade out based on degree of interest lower than the reference value/user eye leaves the first focus location and moves to another location/position on the screen– see include, but not limited to, paragraphs 0061, 0072, 0078-0079, 0081, 0087).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Mickelsen/Asbun in view of Wingert with teaching of fade out based on degree of interest lower than reference value as further taught by Swaminathan in order to yield predictable result such as providing smooth transition or improving efficiency of the eye gaze tracking algorithm (paragraph 0064).

Regarding claim 9, Mickelsen/Asbun in view of Wingert and further in view of Swaminathan discloses the information processing apparatus according to claim 8, wherein the processing unit is further configured to output the sub-content and the utterance sound based on the degree of interest higher than the reference value from a start of the fade out of the sub-content until the end of the fade out (see include, but not limited to, Mickelsen: figures 5- 6, paragraphs 0077-0085, 0100-0105; Ramaswamy: paragraphs 0048-0050, 0068-0073, 0077, 0085-0086; Asbun: figures 8, 12, 25-27, paragraphs 0155, 0159, 0163; Wingert: figures 2-6; Swaminathan: paragraphs 0061, 0072, 0078-0079, 0081 – for example: eye gazing or looking away from area of interest, interest degree fade out before the end of fade out, and eye gazing is returned/moved back to previous interest area/matter of interest and linger in the interest area longer/subject of interest than predetermined reference/threshold, outputs sub-content or additional information associated with selected interest area).  

Regarding claim 10, Mickelsen/Asbun in view of Wingert and further in view of Swaminathan discloses the information processing apparatus according to claim 8. Mickelsen in view of Swaminathan also discloses the user can either end the display of content by selection or no longer looking at the interest area or indicate the content as disfavor, the display of previous selected content is fade out and other alternative content or other sub-content is selected for display based on update matter of interest (see include, but not limited to, Mickelsen: figures 5- 6, paragraphs 0077-0085, 0100-0105; Ramaswamy: paragraphs 0048-0050, 0068-0073, 0077, 0085-0086; Asbun: figure 12, 25-27; Wingert: figures 3-6; Swaminathan: paragraphs 0061, 0072, 0078-0079, 0081). Thus, it would have been obvious that the processing unit is further configured to stop the output of the sub-content and the utterance sound  based on detection of an instruction from the user to end the sub-content from a start of the fade out of the sub-content until an end of the fade out so that the previous selected sub-content/no longer interest sub-content is stopped from outputting and new sub-content associated with the new area of interest or new matter of interest is output based on updated user behaviors. 

Regarding claim 12, Mickelsen/Asbun in view of Wingert and further in view of Swaminathan discloses the information processing apparatus according to claim 3, wherein the processing unit is further to configured to cause an output of the main content to pause or stop displaying (and display alternative content/advertisement, etc. instead) based on the degree of interest in the sub-content become higher than the degree of interest in the main content (see include, but are not limited to, Mickelsen: paragraphs 0091-0094, 0101-0103; Asbun: paragraphs 0068, 0125, 0155, 0159). However, Mickelsen does not explicitly disclose content to fade out.  
Swaminathan discloses processing unit is configured to cause the output of content to fade out based on degree of interest of the sub-content becomes higher than the degree of the interest of main content (– see include, but not limited to, paragraphs 0061, 0072, 0078-0079, 0081).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Mickelsen/Asbun in view of Wingert with teaching of control content to fade out as further taught by Swaminathan in order to yield predictable result such as providing smooth transition or improving efficiency of the eye gaze tracking algorithm (paragraph 0064).

 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
	He et al. (US 20190230142) discloses methods and apparatus to reduce latency for 360 degree video viewport adaptive stream.
	Gurha (US 20160007083) discloses audience content exposure monitoring apparatuses, methods, and systems.
	Shoemake et al. (US 20140359647) discloses monitoring, trend estimation, and user recommendations.
	Archibong et al. (US 20140067828) discloses sharing television and video programming through social networking.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
March 24, 2022